EXHIBIT 21 LAKES ENTERTAINMENT, INC. LIST OF SUBSIDIARIES Name of Subsidiary State of Incorporation/Organization 1. Borders Land Company, LLC Minnesota 2. Grand Media & Electronics Distributing, Inc. Minnesota 3. Great Lakes Gaming of Michigan, LLC Minnesota 4. Lakes Cloverdale, LLC Minnesota 5. Lakes Game Development, LLC Minnesota 6. Lakes Gaming — Mississippi, LLC Minnesota 7. Lakes Gaming & Resorts, LLC Minnesota 8. Lakes Iowa Consulting, LLC Minnesota 9. Lakes Iowa Management, LLC Minnesota Lakes Jamul Development, LLC Minnesota Lakes Jamul, Inc. Minnesota Lakes KAR — Shingle Springs, LLC Delaware Lakes Kean Argovitz Resorts — California, LLC Delaware Lakes Mississippi Land Development, LLC Minnesota Lakes Nipmuc, LLC Minnesota Lakes Ohio Development, LLC Minnesota Lakes Pawnee Consulting, LLC Minnesota Lakes Pawnee Management, LLC Minnesota Lakes Poker Tour, LLC Minnesota Lakes Shingle Springs, Inc. Minnesota Pacific Coast Gaming — Santa Rosa, LLC Minnesota Lakes Florida Casino Management, LLC Minnesota Lakes Florida Development, LLC Minnesota Lakes Maryland Development, LLC Minnesota Lakes Maryland Casino Management, LLC Minnesota Evitts Resort, LLC Maryland Lakes Birch Run Development, LLC Minnesota Lakes RC Bingo, LLC Minnesota
